DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Response to Amendment
The amendment filed on 05/06/2021 has been entered.
Claims 1 and 11 have been amended.
Clams 6 and 17 have been canceled.
Claims 21 and 22 have been added.
Claims 1, 3, 5, 7-13, 15-16 and 18-22 are pending.

Response to Arguments
Applicant’s arguments filed on 05/06/2021 regarding rejection of independent claims 1 and 11 under 35 USC § 103 have been fully considered.
Applicant argues the reference of Bou-Diab is not the same as "in response to determining that i) two or more paths have the same lowest cost and that ii) each of the two or more paths do not include the same nodes in the same order sequence, identify the lowest cost path from the two or more paths based on a number of hops between nodes on each of the two or more path," as recited in Applicant's claim 1, (pages 14-15).
However, Examiner relies on Kokje to teach these limitations, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9-11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al. (US 20190245789, hereafter “Sabella”) in view of Guim et al. (US 2019/0158606, hereafter “Guim’606”) further in view of Kokje et al. (US 2010/0027427, hereinafter “Kokje”).

Regarding Claim 1, Sabella teaches a method for allocating resources among edge computing nodes (Sabella teaches a method for providing a multi-access edge computing (MEC) service [⁋ 0022]. A MEC system may include a MEC orchestrator, and a MEC platform manager, which manage the provision of a service to a UE by a service provider, through one or more access points, or one or more MEC hosts [⁋ 0019]), comprising: 
determining, for each of the plurality of wireless access points, one or more datacenters in the edge computing network for which the assured delay constraint is met when the datacenter is accessed through the wireless access point ([⁋ 0023], determine, based on an allocation policy, to allocate a service to a ;
constructing an auxiliary graph dependent on the predicted user route and the determination, for each wireless access point, of the one or more datacenters in the edge computing network for which the assured delay constraint is met when the datacenter is accessed through the wireless access point, wherein each of the datacenters is represented by at least one node in the auxiliary graph and each of multiple paths in the auxiliary graph defines a respective sequence of datacenters and a respective sequence of wireless access points through which each of the datacenters in the sequence of datacenters is accessible ([⁋ 0045], …as shown in FIG. 2, a cost graph 200 may be constructed based on the set of local cost measurements for the service as shown in FIG. 1. A cost for a path from a first entity to a second entity may be a sum of the local cost measurements along the path from the first entity to the second entity. When there may be multiple paths from a MEC host to the UE, a cost for the MEC host to provide the service to the UE may be a minimal cost among the multiple paths from the UE to the MEC host in the cost graph. [⁋ 0054], FIG. 2 illustrates an example cost graph 200 constructed based on a set of local cost measurements for a service to indicate a cost for a MEC host, e.g., a MEC host 204 or a MEC host 205, or a service provider 207 to provide the service to a UE 201. The cost graph 200 may include one or more nodes corresponding to a UE, a service provider, one or more access points, and one or more MEC hosts. An edge between two nodes of the cost graph 200 may correspond to a local cost measurement between the two nodes. …the cost graph 200 may include nodes representing the UE 201, ;
determining a lowest cost one of the multiple paths in the auxiliary graph ([⁋ 0045], …a cost for the service provider to provide the service may be a minimal cost among one or more paths from the UE to the service provider in the cost graph. [Fig. 2, ⁋ 0054], …the local cost measurement 241, 242, 243, 244, 245, 246, and 247, may have a local cost measure as 9, 20, 31, 13, 180, 217, and 250, 
providing the respective sequence of datacenters and the respective sequence of wireless access points defined by the lowest cost path in the auxiliary graph to a resource orchestrator for the edge computing network ([⁋⁋ 0058-0059], …the MEC platform manager 121 may send the local cost measurement to the MEC orchestrator 111… the MEC platform manager 121 may construct the cost graph 200 and may send the cost graph 200 to the MEC orchestrator 111. [Fig. 7, ⁋ 0082], at 771, the MEC platform manager 705 may send the local cost measurements to the MEC orchestrator 703); and
allocating, by the resource orchestrator, resources for a given user on the predicted user route in accordance with the respective sequence of datacenters and the respective sequence of wireless access points defined by the lowest cost path ([⁋ 0056], a service allocation module of a MEC orchestrator may determine 
wherein constructing the auxiliary graph comprises: for each of the multiple time points, generating a node in the auxiliary graph for each datacenter associated with each wireless access point accessible at the time point ([Fig. 3, ⁋⁋ 0060-0061] Fig. 3 illustrates graph 300 that shows the initial position of the UE 301 and next position of the UE 301 and their respective node [e.g. MEC 304, 305 and Service Provider 307] associated with access point [e.g. eNB 302, 303];
for each pair of nodes in the auxiliary graph representing datacenters accessible at consecutive ones of the multiple time points, assigning a respective link weight to a connection between the two nodes of the pair of nodes in the auxiliary graph that is dependent on a cost of migrating data  between  the two  nodes of  the pair of nodes or a cost of migrating a computation task between the two nodes of the pair of nodes (Fig. 3, ⁋⁋ 0060-0061], FIG. 3 illustrates cost graph 300 constructed based on a set of local cost measurements for a service to indicate a cost for a MEC host, e.g., a MEC host 304 or a MEC host 305, or a service ; and 
determining the lowest cost path in the auxiliary graph is dependent on the respective link weights assigned to the connections between the two nodes of each pair of nodes in the auxiliary graph representing datacenters accessible at consecutive ones of the multiple time points ([⁋ 0063], After the UE 301 is moved from in communication with the access point 302 to be in communication with the access point 303 [e.g., consecutive time point], the UE 301 may not be in communication with the access point 302. However, a cost for the ME host 304 to provide the service to the UE 301 through the access point 303 may be equal to 
However, Sabella does not explicitly teach, but  Guim’606 teaches receiving input data indicating a predicted user route and an assured delay constraint, the input data specifying a plurality of wireless access points for an edge computing network available along the predicted user route at each of multiple time points ([Fig. 3, ⁋ 0035], based on a mobility path for a user of such edge computing resources, applied technique to achieve a proactive reservation of edge computing resources. For example, a mobile computing user is driving in a car, using edge computing services offered from resources at a particular wireless network base station. The geographic path of the car is known based on an expectation of a route plan, provided to an edge computing service orchestrator. Fig. 3 illustrates a plurality of base stations [i.e. wireless access points] available along the predicted user route at time T=0 and T=4 [i.e. multiple time points]. [⁋ 0037], service pre-allocation for mobility settings can be described or defined as a service level 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide information regarding plurality of base stations on predicted user route  taught by Guim’606, because it would allow  pre-allocate services to provide service to the user to meet service level agreement.
While, as aforementioned, Sabella teaches determining the lowest cost path in the auxiliary graph, however, Sabella in view of Guim’606 does not explicitly teach, but, Kokje teaches wherein determining the lowest cost path comprises: determining that, according to a first cost parameter. two or more paths have a same lowest cost; determining that each of the two or more paths do not include the same nodes in a same order sequence ([⁋ 0010], lowest cost path determination may consider the sum of link costs …identify a set of equal cost ; and in response to determining that i) two or more paths have the same lowest cost and that ii) each of the two or more paths do not include the same nodes in the same order sequence, identify the lowest cost path from the two or more paths based on a number of hops between nodes on each of the two or more paths ([⁋ 0010], a conventional lowest cost path determination may identify a set of equal cost multi-paths where a path may include different numbers of hops. By also considering the number of hops in a path, an equal cost multi-path having a smallest number of hops may be identified as a lowest cost path. [Fig. 2, ⁋⁋ 0027-0028], at 240, calculating a hop cost for the multiplicity of paths sharing the same lowest link cost. The hop cost may be determined by totaling the individual hop cost for hops on the multiplicity of paths. …the hop cost is the number of switches traversed on a path through the network. …compare the hop costs of the multiplicity of paths calculated at 240 …comparison is performed for the multiplicity of paths to find the path with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella and Guim’606 in order to incorporate Kokje’s teaching of considering number of hops in the path as a secondary metric, when a set of equal cost multi-paths are identified as the paths with lowest cost, because it would allow to determine the best route among the best multiple routes.

Regarding Claim 3, Sabella teaches the method of claim 1, wherein: constructing the auxiliary graph further comprises: generating a source node connected to all nodes representing datacenters accessible at a first predicted time point of the multiple time points; and generating a destination node connected to all nodes representing datacenters accessible at a last predicted time point of the multiple time points ([Fig. 3, ⁋⁋ 0060-0061], FIG. 3 illustrates an example cost graph 300 constructed based on a set of local cost measurements for a service to indicate a cost for a MEC host, e.g., a MEC host 304 or a MEC host 305, or a service provider 307 to provide the service to a UE 301. …the UE 301 ; and each of the multiple paths in the auxiliary graph defines a respective sequence of datacenters and a respective sequence of wireless access points represented by nodes between the source node and the destination node in the path (Fig. 3 an example cost graph 300 that illustrates multiple path when UE 301 initially in communication with the access point 302 in a first cell and multiple paths when UE 301 moves to another cell to be in communication with the access point 303).

Regarding Claim 5, Sabella teaches the method of claim 1, wherein, for each pair of nodes in the auxiliary graph representing datacenters accessible at consecutive ones of the multiple time points, assigning the respective link weight is dependent on a number of hops between the two nodes of the pair of nodes ([Fig. 3, ⁋⁋ 0062-0063], Fig. 3 shows path 341 from UE 301 at initial point to the access point 302, path 343 from  the access point 302 to MEC host 304 and path 345 from MEC host 304 to service provider 307. Further shows path 342 from UE 301 after move to another point to the access point 303, path 344 from  the access 

Regarding Claim 7, Sabella teaches the method of claim 1, wherein the predicted user route is specific to the given user ([Fig. 3, 0061], the UE 301 may be initially in communication with the access point 302 in a first cell. The UE 301 may move to another cell to be in communication with the access point 303).

Regarding Claim 9, Sabella teaches the method of claim 1, wherein: the predicted user route represents a first portion of an extended user route that includes a second portion along which one or more additional wireless access points for the edge computing network are available at one or more additional time points ([Fig. 3, ⁋ 0061], The UE 301 may move to another cell to be in communication with the access point 303 [i.e. additional access point]. Fig. 3 illustrates the second portion of route [e.g. route 342-344-347 and 342-344-346] through AP 303); and the method further includes: determining, for each additional wireless access point, one or more datacenters in the edge computing network for which the assured delay constraint is met when the datacenter is accessed through the additional wireless access point ([Fig. 3, ⁋ 0063], After the UE 301 is moved from in communication with the access point 302 to be in communication with the access point 303, the UE 301 may not be in communication with the access point 302. However, a cost for the ME host 304 to provide the service to the UE 301 through the access point 303 may be equal to 20+13+20=53, while a cost for the ME host 305 to provide the service to the UE 301 through the access point 303 may be equal to 20+13=33); updating the auxiliary graph dependent on the second portion of the extended user route and the determination, for each additional wireless access point, of the one or more datacenters in the edge computing network for which the assured delay constraint is met when the datacenter is accessed through the additional wireless access point, the updating including adding one or more additional nodes at each of the additional time points and adding one or more additional paths each defining an additional sequence of datacenters and an additional sequence of the additional wireless access points through which each datacenter in the additional sequence of datacenters is accessible (Fig. 3, ⁋ 0062], The cost graph 300 may include a set of local cost measurements, e.g., a local cost measurement 342 having a value 20 associated with the UE 301 and the access point 303, a local cost measurement 344 having a value 13 associated with the access point 303 and ; determining a lowest cost one of the additional paths in the auxiliary graph ([⁋ 0063], After the UE 301 is moved from in communication with the access point 302 to be in communication with the access point 303, the UE 301 may not be in communication with the access point 302. However, a cost for the ME host 304 to provide the service to the UE 301 through the access point 303 may be equal to 20+13+20=53, while a cost for the ME host 305 to provide the service to the UE 301 through the access point 303 may be equal to 20+13=33, with a difference of 20. Based on an allocation policy, the service allocation module 117 may not allocate the service to the MEC host 305 since the cost difference of 20 is less than the predetermined threshold 40. Therefore, when the UE 301 may be handed over from the access point 302 to the access point 303, the service may still be provided by the previous service provider, the ME host 304, since the improvements of cost 20 is less than the predetermined threshold 40); providing the additional sequence of datacenters and the additional sequence of the additional wireless access points defined by the lowest cost one of the additional paths to the resource orchestrator ([⁋⁋ 0058-0059], …the MEC platform manager 121 may send the local cost measurement to the MEC orchestrator 111… the MEC platform manager ; and allocating, by the resource orchestrator, additional resources for the given user on the second portion of the extended user route in accordance with the additional sequence of datacenters and the additional sequence of wireless access points defined by the lowest cost one of the additional paths to the resource orchestrator ([⁋ 0056], a service allocation module of a MEC orchestrator may determine to allocate a service to a MEC host based on an allocation policy related to a cost for the MEC host to provide the service or a cost for the service provider to provide the service in view of the one or more local cost measurements. [Fig. 7, ⁋ 0083], During an interaction 781, the MEC orchestrator 703 may allocate the service to the MEC host 715).

Regarding Claim 10, Sabella teaches dynamically determining, for each additional wireless access point, one or more datacenters in the edge computing network and dynamically updating the auxiliary graph ([⁋ 0023], set of local cost measurements may be combined to form a cost graph to be used to determine the allocation of a service to a MEC host. The cost graph may be updated when an additional MEC host is available to provide the service or a MEC host is no longer 
The rest of the limitations of Claim 10 are rejected for the same rationale as claim 9.

Regarding Claim 11, Sabella teaches a system for allocating resources among edge computing nodes, comprising: an edge computing network including a plurality of datacenters (Fig. 1, Edge cloud 131, MCE Host 104 and ; a plurality of wireless access points, each configured to access a subset of the plurality of datacenters on behalf of users (Fig. 1, Access points 102 and 103, UE 101 accesses Edge cloud 131 through AP 102 or 103); a resource orchestrator (Fig.1, MCE orchestrator 111); and a monitoring subsystem comprising a first processor having access to memory media storing first instructions executable by the first processor (Fig. 1  shows MEC platform manager 121, FIG. 9 illustrates an example multi-access edge computing (MEC) system architecture, Fig. 12 illustrate processor 1212, 1214, Memory 1220).
The rest of the limitation of claim 11 are rejected for the same rationale as claim 1.

Regarding Claim 13, Sabella teaches the system of claim 11, wherein the first instructions are further executable to cause the first processor to determine the assured delay constraint for the predicted user route ([⁋ 0078], the MEC orchestrator 703 may send a local cost measurement request to the MEC platform manager 705. The local cost measurement request sent by the MEC platform manager 705 may include the service information, the endpoint for the local cost measurement to be performed. When the cost is a latency, a latency [e.g. delay constraint] measurement may be performed on the packet level).

Claims 15 and 16 are rejected for the same rationale as claims 3 and 5.
Claim 18 is rejected for the same rationale as claim 7.
Claim 20 is rejected for the same rationale as claim 10.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella in view of Guim’606  and Kokje further in view of Zhang et al. (US 2017/0104847, hereafter “Zhang”) and Rao et al. (US 20180109590, hereafter “Rao”).

Regarding Claim 8, while, Sabella in view of Guim’606 and Kokje teach the method of claim 1, wherein determining, for each of the plurality of wireless access points, the one or more datacenters in the edge computing network for which the assured delay constraint is met when the datacenter is accessed through the wireless access point (As aforementioned in claim 1)
However,  Sabella in view of Guim’606 and Kokje do not explicitly teach monitoring delay amounts between pairs of datacenters. 
Zhang teaches monitoring delay amounts between pairs of datacenters ([⁋ 0007], a plurality of service functions to be performed on respective physical nodes in the multi-domain network, each node being represented as a vertex in a resource orchestration framework. [⁋ 0080], a method edge.delayOK( ), which determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine delay between two nodes as taught by Zhang because it would allow to determine the best route to get service for the user.
Sabella in view of Guim’606, Kokje  and Zhang do not explicitly teach monitoring delay amounts between datacenters and the wireless access points through which they are accessed.
Rao teaches monitoring delay amounts between datacenters and the wireless access points through which they are accessed ([⁋ 0076] round-trip time (RTT) tracker 122 for tracking a location of the UE 100 relative to its connected AP 110 or anchor point, and tracking the round-trip time (i.e. latency) for communications between the MEC-N and the UE 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track the round-trip time (i.e. latency) via the access point  to MEC node as taught by Rao because it would allow to determine the best route to get service for the user.

Claim 19 is rejected for the same rationale as claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabella in view of Guim’606 and Kokje further in view of Guim et al. (US 2019/0140933, hereafter “Guim’933”).

Regarding Claim 12, Sabella teaches the system of claim 11, wherein the plurality of datacenters includes one or more datacenters at an edge computing layer, and one or more datacenters at a cloud computing layer farther from the users on whose behalf the plurality of wireless access points access the subsets of the plurality of datacenters than the one or more datacenters at the edge computing layer ([Fig. 1, ⁋⁋ 0041-0042], Fig. 1 illustrates edge cloud 131 and remote cloud 133. The remote cloud 133 is farther from the user equipment 101, the access point 102, or the access point 103, may provide access to the edge cloud 131 for the UE 101. The MEC host 104 and the MEC host 105 may reside in an edge cloud 131, while the service provider 107 may reside in a remote cloud 133).
However, Sabella in view of Guim’606 and Kokje do not explicitly teach one or more datacenters at a fog computing layer closer to the users on whose behalf the plurality of wireless access points access the subsets of the plurality of datacenters than the one or more datacenters at the edge computing layer.
 one or more datacenters at a fog computing layer closer to the users on whose behalf the plurality of wireless access points access the subsets of the plurality of datacenters than the one or more datacenters at the edge computing layer ([Fig. 6, ⁋⁋ 0092-0093], FIG. 6 illustrates a general architecture that integrates a number of MEC and FOG nodes--categorized in different layers (based on their position, connectivity and processing capabilities, etc.). A FOG network (e.g., established at gateway layer 640) may represent a dense geographical distribution of near-user edge devices (e.g., FOG nodes). FOG nodes may be categorized depending on the topology and the layer where they are located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a Fog layer as taught by Guim’933 because it would improve efficiency and reduce the amount of data transported to the cloud for processing.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sabella in view of Guim’606 and Kokje further in view of Liu et al. (US 2020/0320397, hereinafter “Liu”).

Claim 21, Sabella in view of Guim’606 and Kokje  do not explicitly teach, however, Liu teaches the method of claim 1, wherein one or more of the datacenters can be associated with two or more of the wireless access points at two or more respective time points ([Fig. 1, [0025], at the time t, mobile user 135 may receive service from source edge cloud 125A via a respective access point in first cluster of access points 130A [e.g., Fig. 1 illustrates edge cloud 125A can be associated with two access point 130A at time t1]  located in a first geographical area. At a later time t+1 mobile user 135 may move to a second geographical area corresponding to a service coverage area of another edge cloud, such as edge cloud 125B which can be associated with two access points 130B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella, Guim’606 and Kokje in order to provide access to the edge cloud via multiple access points in any particular time point as taught by Liu, because it would improve accessibility to the data center at any point of time while the user is moving to one location to another.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419